Citation Nr: 0714132	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for asbestosis.  This 
case was remanded for further development in August 2006, and 
now returns again before the Board.

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  In a decision dated March 1986, the RO denied the 
veteran's claim for service connection for asbestosis.  The 
appellant did not appeal this determination.

2.  The evidence added to the record since the March 1986 RO 
decision is cumulative, duplicative, or not relevant to the 
issue of service connection for asbestosis.


CONCLUSION OF LAW

The evidence received since the March 1986 RO decision, which 
denied service connection for asbestosis, is not new and 
material and the claim for this benefit is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The regulatory changes 
for 3.156(a) (new and material claims) apply to claims filed 
on or after August 29, 2001 and are not applicable in the 
present case, in which the veteran's claim was filed in July 
2001.

However, the Board points out that, in the present case, the 
veteran was provided with the notice required by the VCAA by 
letters dated in September 2001, July 2005, and September 
2006.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The notice provided with the September 2006 letter 
satisfied the requirements listed in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and private 
treatment records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private treatment records.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was previously denied service connection for 
asbestosis by a June 1984 RO decision, an April 1985 Board 
decision, and a March 1986 RO decision.  The veteran was 
denied service connection for asbestosis at these times 
because, although the evidence of record showed a diagnosis 
of asbestosis, and exposure to asbestos in service, no 
evidence had been submitted linking the veteran's asbestosis 
to service.  Also, it was found that the preponderance of the 
evidence of record indicated that the veteran's asbestosis 
was more likely related to his over 30 year history of work 
exposure to asbestos, subsequent to service, then his less 
than two year exposure to asbestos in service.  Evidence of 
record in support of this finding included the fact that the 
veteran was periodically screened for asbestosis throughout 
his work history subsequent to service, and was not diagnosed 
with asbestosis until 1981, 35 years after the veteran's 
separation from service. 

After appropriate notice, the veteran did not file a timely 
appeal of the March 1986 RO decision, and the decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

Since this rating decision was final, the veteran's current 
claim of service connection for asbestosis may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2006).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection was filed prior to 
that date.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim for service 
connection for asbestosis.  In this regard, the Board notes 
that the veteran's claim was previously denied, not because 
there was no evidence that the veteran had asbestosis, or no 
evidence of exposure to asbestos in service, but because it 
was found that the preponderance of the evidence of record 
linked the veteran's asbestosis to his 35 year history of 
work exposure to asbestos subsequent to service, and not to 
his less than two year service history of exposure.  The 
newly submitted evidence only shows that the veteran has 
continued to receive treatment for this disability, it does 
not show that the disability is in any way related to 
service.  While subsequent medical evidence, including a July 
2002 report of private treatment, does report the veteran's 
history of asbestos exposure in service, as well as that 
subsequent to service, none of the newly submitted evidence 
indicates that the veteran's current asbestosis is related to 
his brief in service exposure.  Furthermore, similar 
evidence, documenting the veteran's in service and work 
history exposure to asbestos, was already of record at the 
time of the previous final decision in March 1986.  Thus 
while this evidence is new, it is not material, in that it is 
not so significant it must be considered in order to fairly 
decide the merits of the claim.

As the newly submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and as it is cumulative and redundant of evidence 
already of record, as it simply continues to show that the 
veteran has asbestosis, which was of record at the time of 
the previous final decision, the Board finds that it is not 
new and material, and the veteran's application to reopen his 
claim of entitlement to asbestosis remains denied.




ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for asbestosis is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


